DETAILED ACTION
Election/Restrictions
Claim 11 is allowable. The restriction requirement between Species I through Species VIII, as set forth in the Office action mailed on November 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 23, 2020 is withdrawn.  Claims 18-20, directed to alternate embodiments are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 11 and 13-20 are allowed.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic communications by Mr. Yuichi Watanabe on October 19, 2021.
The application has been amended as follows: 
Claim 16:
1. The recitation of “the trap portion comprises an upward extended portion” is amended to recite --the first pipe portion, the second pipe portion, and third pipe portion form an upward extended portion--.
Claim 18:
1. The recitation of “further comprising”, in line 1 of the claim, is amended to recite --wherein--.
2. The recitation of “a branch pipe unit”, in line 2 of the claim, is amended to recite --the branch portion comprises a branch pipe unit--.
3. The recitation of “wherein the branch pipe unit is part or all of the branch portion”, in lines 2 and 3 of the claim, is deleted.
4. The recitation of “disposed on the outdoor unit side”, in line 6 of the claim, is amended to recite --disposed toward the outdoor unit--.
5. The recitation of “a connection pipe that”, in line 8 of the claim, is amended to recite --a second connection pipe that--.

7. The recitation of “the connection pipe”, in the second to last line of the claim, is amended to recite --the second connection pipe--.
Claim 19:
1. The recitation of “further comprising”, in line 1 of the claim, is amended to recite --wherein--.
2. The recitation of “a branch pipe unit”, in line 2 of the claim, is amended to recite --the branch portion comprises a branch pipe unit--.
3. The recitation of “wherein the branch pipe unit is part or all of the branch portion”, in lines 2 and 3 of the claim, is deleted.
4. The recitation of “disposed on the outdoor unit side”, in line 6 of the claim, is amended to recite --disposed toward the outdoor unit--.
5. The recitation of “a connection pipe that”, in line 8 of the claim, is amended to recite --a second connection pipe that--.
6. The recitation of “the connection pipe”, in the third to last line of the claim, is amended to recite --the second connection pipe--.
7. The recitation of “the connection pipe”, in the second to last line of the claim, is amended to recite --the second connection pipe--.
Claim 20:
1. The recitation of “further comprising”, in line 1 of the claim, is amended to recite --wherein--.

3. The recitation of “wherein the branch pipe unit is part or all of the branch portion”, in lines 2 and 3 of the claim, is deleted.
4. The recitation of “disposed on the outdoor unit side”, in line 6 of the claim, is amended to recite --disposed toward the outdoor unit--.
5. The recitation of “a connection pipe that”, in line 8 of the claim, is amended to recite --a second connection pipe that--.
6. The recitation of “the connection pipe”, in the fourth to last line of the claim, is amended to recite --the second connection pipe--.
7. The recitation of “the connection pipe”, in the second to last line of the claim, is amended to recite --the second connection pipe--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claim 11. There are no additional prior art teachings that would otherwise supplement or substitute the teachings of Shin (US 7036328 B2), or any of the other prior art of record, to arrive at the claimed invention regarding the specific geometry of the trap portion. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration of the trap portion to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is 
It should also be noted that the intended purpose and operating principles of Shin require the specific geometry of the trap portion as disclosed and described therein (see figures 2 and 3). One of ordinary skill in the art would recognize that any modifications to Shin to arrive at the claimed invention would be based on improper hindsight, and would render Shin inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the trap portion of Shin would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. heating, cooling, etc.), as currently described therein. For instance, changing the geometry of the trap portion of Shin would most likely change the pressure drop, flow-rate, and/or Reynolds number of the fluid flow, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).